DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 12/18/2022 has been entered. Claims 1-16, 23 and 29-31 are still pending in this Office action.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15-16, 23 and 29 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Weinstein U.S. Patent Application Publication No. US 2007/0008232 A1.



Regarding claim 1, Weinstein discloses an inflatable antenna (in para. [0024] and FIG. 1, Weinstein discloses inflatable antenna 20), comprising:
an inflatable sock having an inflated state and a deflated state, wherein the inflatable sock assumes an elongated inflated shape in the inflated state (in para. [0024] and FIG. 1, Weinstein discloses inflatable antenna 20 includes an inflatable member 22, corresponding to the claimed inflatable sock having an elongated shape in the inflated state); an antenna extending along a length of the inflatable sock (still in para. [0024], the inflatable antenna 20 further includes a plurality of conductors 24 (antenna elements) that can be integrated into inflatable member 22


    PNG
    media_image1.png
    706
    511
    media_image1.png
    Greyscale






); and an attachment port configured for operable connection to an inflation mechanism (in para. [0025], FIG. 1 further includes an air intake valve 42 allows for inflation and deflation of inflatable antenna 20. The foregoing teachings are interpreted as the air intake valve 42 is coupled to an inflation mechanism (not shown in FIG. 1).

Regarding claim 2, in addition to claim 1 rejection, Weinstein further discloses wherein the antenna is a flexible whip antenna (as shown in FIG. 1, a plurality of conductors 24 are antenna elements, corresponding to the claimed flexible whip antenna

    PNG
    media_image1.png
    706
    511
    media_image1.png
    Greyscale

).


Regarding claim 3, in addition to claim 1 rejection, Weinstein further discloses wherein the antenna extends between about 50 percent to about 100 percent of the length of the inflatable sock (as shown in FIG. 1 below, 

    PNG
    media_image1.png
    706
    511
    media_image1.png
    Greyscale

The antenna elements extends to about 100 percent of the length of the inflatable member 22).


Regarding claim 15, in addition to claim 1 rejection, Weinstein further discloses a feed cable coupled to the antenna, wherein the feed cable is configured to transfer information between the antenna and a receiver (in para. [0027], FIG. 2 further discloses an RF feed line 150 coupled to mounting plate 120. A feed point 152 is located at the apex of inflatable cone 112, and serves as a location where a signal can be transmitted and received. In view of that, the RF feed line 150, corresponding to the claimed feed cable, is configured to transfer information between the antenna and a receiver).

Regarding claim 16, in addition to claim 1 rejection, Weinstein further discloses a feed cable coupled to the antenna, wherein the feed cable is configured to transfer information between the antenna and a transmitter (in para. [0027], FIG. 2 further discloses an RF feed line 150 coupled to mounting plate 120. A feed point 152 is located at the apex of inflatable cone 112, and serves as a location where a signal can be transmitted and received. In view of that, the RF feed line 150, corresponding to the claimed feed cable, is configured to transfer information between the antenna and a transmitter).

Regarding claim 23, Weinstein discloses an inflatable antenna assembly (in para. [0024], FIG. 1 discloses an inflatable antenna system 10, corresponding to the claimed inflatable antenna assembly), comprising:
an inflatable antenna comprising an inflatable sock having an elongated shape, an antenna extending along a length of the inflatable sock (in para. [0024] and FIG. 1, Weinstein discloses inflatable antenna 20 includes an inflatable member 22, corresponding to the claimed inflatable sock having an elongated shape, and a plurality of conductors 24 (antenna elements), corresponding to the claimed antenna), and an attachment port (in para. [0025], FIG. 1 inflatable antenna system 10 further includes an air intake valve 42, corresponding to the claimed attachment port, that allows for inflation and deflation of inflatable antenna 20); and an inflation mechanism configured for operable attachment to the attachment port, the inflation mechanism configured to selectively inflate the inflatable sock (as discussed above, because FIG. 1 air intake valve 42 allows for inflation and deflation of inflatable antenna 20, the teachings of FIG. 1 inflatable antenna system 10 inherently includes an inflation mechanism (not shown in FIG. 1) attaching to the air intake valve 42 and is configured to selectively inflate the inflatable member 22 (see para. [0024]).

Regarding claim 29, Weinstein discloses an inflatable antenna assembly (in para. [0024], FIG. 1 discloses an inflatable antenna system 10, corresponding to the claimed inflatable antenna assembly) comprising:
a bag comprising a stiffened portion (in paras. [0024] - [0025], Weinstein FIG. 1 inflatable antenna system 10 includes a protective enclosure 30 that holds and protects the inflatable antenna during transport (see para. [0025]). The protective enclosure 30 further includes a mounting plate 36 corresponding to the claimed stiffened portion); an inflatable antenna coupled to the stiffened portion within the bag (in para. [0025] and FIG. 1, mounting plate 36 serves as a mounting surface for inflatable antenna 20).

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein U.S. Patent Application Publication No. US 2007/0008232 A1 as applied to claim 1 above.

Regarding claim 4, in addition to claim 1 rejection, Weinstein does not disclose the claimed elements “wherein the inflatable sock has an inflated length of at least 1 meter” as set forth in the application claim.
In para. [0016], because Weinstein teachings of inflatable antenna 110 as shown in FIG. 2 can be deployed at the surface of any body of water, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Weinstein teachings inflatable antenna 110 can be modified so that the inflatable member 112 (shown in FIG. 2 in para. [0026]) has an inflated length of more than 1 meter. The motivation for the modification is that the length of the inflatable member 112 is design choice (e.g. the length of the inflatable antenna) and based on the desired coverage of the deployment in the application.

Regarding claim 5, in addition to claim 1 rejection, Weinstein does not disclose the claimed elements “wherein the antenna has a length of at least 1 meter” as set forth in the application claim.
In para. [0016], because Weinstein teachings of inflatable antenna 110 as shown in FIG. 2 can be deployed at the surface of any body of water, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Weinstein teachings inflatable antenna 110 can be modified so that the inflatable antenna 110 (shown in FIG. 2 in para. [0026]) has a length of more than 1 meter. The motivation for the modification is that the length of the inflatable antenna 110 is design choice and based on the desired coverage of the deployment in the application.

Regarding claim 6, in addition to claim 1 rejection, Weinstein does not disclose the claimed elements “wherein the antenna extends along an inner surface of the inflatable sock” as set forth in the application claim.
In para. [0024], Weinstein discloses FIG. 1 inflatable member 22 can be comprised of highly flexible microwave quality composite material, such as Kapton. Because , in para. [0026], Weinstein discloses conductors 114 (antenna elements) can be integrated into inflatable member 112 by methods including, but not limited to, printing, gluing, or weaving, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Weinstein teachings inflatable antenna 110 can be modified so that the inflatable antenna 110 (shown in FIG. 2) extends along an inner surface of the inflatable member 112. The motivation for the modification is that the main advantage of Kapton is its very good temperature stability and temperature fluctuations degrade antenna performance.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein U.S. Patent Application Publication No. US 2007/0008232 A1, as applied to claim 1 above, and further in view of Bryan, JR. et al. U.S. Patent Application Publication No. US 2005/0243014 A1.

Regarding claim 7, in addition to claim 1 rejection, Weinstein does not disclose the claimed elements “wherein the antenna is a very high-frequency antenna” as set forth in the application claim.
In para. [0046] and FIG. 5, Bryan, JR. et al. teaches an antenna array imbedded in the inflatable housing of FIG. 4. The antenna consists of a waterproof inflatable housing 410, that can be placed in the water and float such that the bottom of the array is maintained at a substantially constant height. In para. [0050], Bryan, JR. et al. further teaches in one embodiment, the antenna may be configured for VHF/UHF RHCP communication and LOS Communication with the antenna housed within an inflatable float bag similar to that used with the existing submarine UHF Satellite communications buoy. In view of that, because Weinstein and Bryan, JR. et al. teaches in the same field of endeavor, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Weinstein FIG. 2 inflatable antenna system 100 can be modified to be configured for VHF band as taught in Bryan, JR. et al. teachings. The motivation for the modification is that antenna is designed to operate in different band would have been obvious for one of ordinary skill in the art.

Regarding claim 8, in addition to claim 7 rejection, Bryan, JR. et al. further discloses wherein the very high-frequency antenna is tuned to a frequency of about 30 MHz to about 300 MHz (in para. [0049], Bryan, JR. et al.  the antenna system is adapted to operate at least over a 250 MHz to 270 MHz receive band and a 290 MHz to 310 MHz transmit band).

Regarding claim 9, in addition to claim 8 rejection, Bryan, JR. et al. further discloses the antenna has a gain of at least 3dB (in para. [0056], Bryan, JR. et al. further discloses FIG. 6 shows a graph 500 of Gain (dBic) 510 as a function of the angle from the antenna to the source, theta (degrees) 520. From the graph 500, one would see 3dB dropping off from the peak).

Allowable Subject Matter

Claims 10-14 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631